DETAILED ACTION
This Office Action is in response to Applicant’s Amendment filed on  01/21/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
Non-patent literature document numbered 4 in information disclosure statement filed 12/18/2018 was strike-through for lacking the publication date.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 43 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 43 is  rejected under 35 U.S.C. 112(b) for being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons. First, base claim 23 recites “wherein the vaginal insert device manages, improves, eliminates or prevents symptoms associated with pelvic organ prolapse, urinary incontinence, or both pelvic organ prolapse and urinary incontinence”. Claim 43 provides further limitations to “symptoms associated with pelvic organ prolapse” recited in claim 23 in an optional manner using the term “or”.  However, these limitations render the claims indefinite as the claim 23 never positively recites “symptoms associated with pelvic wherein the symptoms being managed, improved, eliminated or prevented are associated with pelvic organ prolapse, and wherein the pelvic organ prolapse comprises a prolapsed bladder, a prolapsed uterus, or both a prolapsed bladder and a prolapsed uterus  --.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 23-40, 42, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers; Carinne et al. (Pub. No.: US 20080077097 A1, hereinafter referred to as "Chambers") in view of Ulmsten; Ulf Ivar et al. (Pub. No.: US 6503190 B1, hereinafter referred to as “Ulmsten”).
As per independent Claim 23, Chambers discloses a vaginal insert device (Chambers in at least abstract, fig. 1-4, [0005-0007], [0009], [0016-0018], [0020-0024], [0026] for example discloses relevant subject-matter. More specifically, Chambers in at least fig. 1-4, [0005], [0016]  for example discloses a vaginal insert device 20. See at last [0016] “cup 20, which is adapted for use in a vagina”), comprising:
a cone shaped body having a hollow interior (Chambers in at least fig. 1, 3-4, [0016] for example discloses a cone shaped body/receptacle 22 having a hollow interior/cavity 26. See at last [0016] “cup 20, which is adapted for use in a vagina (not shown), includes a receptacle 22 having a wall 25 with an inner wall surface 24 which defines a cavity 26”);
a rim adjacent an upper open end of the cone shaped body, the rim surrounding and protruding from an exterior surface of the cone shaped body and having a thickness of about 5.0 mm (Chambers in at least fig. 1, 4, [0016-0017] for example discloses a rim 34  adjacent an upper open end 30 of the cone shaped body 22, the rim 34 surrounding and protruding from an exterior surface of the cone shaped body 22 and having a thickness of about 5.0 mm. See at least Chambers [0017] “Generally, the thickness of the wall 25 decreases from the upper rim portion 34 to the transition portion 38 and from the transition portion 38 to the main portion 36. The upper rim portion 34 of the wall 25 is rounded at its top end and forms the thickest part of the wall 25 to strengthen the top, end 30 and to maintain both cup shape and position when in place in the vagina… Although various wall thicknesses for the rim portion 34, transition portion 38 and main portion 36 will be appropriate, as one of skill in the art will appreciate, in one embodiment of the present invention, the wall thickness of the rim portion 34 is about 5 mm”); and

wherein the compact position is configured to allow for insertion into a vagina and the expanded position is configured to securely hold the vaginal insert device in the vagina (Chambers in fig. 1, [0016-0017], [0023] for example wherein the compact position is configured to allow for insertion into a vagina and the expanded position is configured to securely hold the vaginal insert device 20 in the vagina. See Chambers at least [0017] “wall thickness in the main portion 36 allows ready folding of the cup 20 for both insertion into and removal from the vagina”; [0023] “the user folds the receptacle 22 lengthwise and inserts the cup 20 into the user's vagina, top end 30 first. Once inserted, the top end 30 returns to its usual size”), 
Chambers does not explicitly disclose a rim having a thickness of about 6.0 mm; imposing pressure on the urethral sphincter at the bladder neck; and manages, improves, eliminates or prevents symptoms associated with pelvic organ prolapse, urinary incontinence, or both pelvic organ prolapse and urinary incontinence limitations.
However, Chambers discloses alternate embodiments that makes obvious a rim having a thickness of about 6.0 mm (First, Examiner notes that the instant application specification is silent as to what the definition of the term “about” is i.e. the term " about" is not defined by the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify rim thickness of about 5 mm dimension as taught by Chambers, to be about 6 mm as derived. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." ( In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), Also see MPEP 2144.05). Additionally, a person of ordinary skill would have also been motivated to do so, with a reasonable expectation of success, for the advantage of providing additional strength to the vaginal insert device to retain shape and position within the vagina (Chambers, para.[0017]). 
Chambers does not explicitly disclose imposing pressure on the urethral sphincter at the bladder neck and manages, improves, eliminates or prevents symptoms associated with pelvic organ prolapse, urinary incontinence, or both pelvic organ prolapse and urinary incontinence feature.

a rim adjacent an upper open end of the body (Ulmsten in at least fig. 1, 5, col. 2 lines 2-10, col. 3 lines 20-26, col. 4 lines 1-9 for example discloses a rim 14 adjacent an upper open end of the body), 
wherein, in the expanded position, the rim imposes pressure on the urethral sphincter at the bladder neck and manages, improves, eliminates or prevents symptoms associated with pelvic organ prolapse, urinary incontinence, or both pelvic organ prolapse and urinary incontinence (Here, the  limitation “imposes pressure on the urethral sphincter at the bladder neck” is being interpreted as intended use/functional limitation and thus a prior art structure that is capable of the recited intended use/function would read on the claim limitation (Also see also MPEP § 2111.04). Further, the claim limitation is being interpreted as encompassing both indirect/direct interactions, associations, and results. Thus, a broad yet reasonable interpretation of  the limitation “the rim imposes pressure on the urethral sphincter at the bladder neck” would include the interpretation “the rim indirectly imposes pressure on the urethral sphincter at the bladder neck “. Ulmsten in at least fig. 1, 5, col. 2 lines 2-10 & 50-54, col. 3 lines 20-26, col. 4 lines 1-9 for example discloses wherein, in the expanded position as in fig. 5, the rim 14 at least indirectly imposes pressure on the urethral sphincter at the bladder neck and at least indirectly manages, improves, eliminates or prevents symptoms associated with pelvic organ prolapse, urinary incontinence, or both pelvic organ prolapse and urinary incontinence. Please note Ulmsten’s disclosure in at least col. 2 lines 2-10 states “a vaginal insert for, among other 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vaginal insert device pelvic tissue-interfacing externally protruding structures as taught by Chambers, with pelvic tissue-interfacing externally protruding structures that facilitate vaginal insert device use to treat other neighboring pelvic region conditions, as taught by Ulmsten. A person of ordinary skill would have been motivated 

As per dependent Claim 24, the combination of Chambers and Ulmsten as a whole further discloses vaginal insert device further comprising a plurality of ridges located on an exterior side of the cone shaped body (Chambers in at least fig. 1-2, 4, [0007], for example discloses a plurality of ridges 32 located on an exterior side of the cone shaped body 22).
As per dependent Claim 25, the combination of Chambers and Ulmsten as a whole further discloses vaginal insert device wherein the rim and the plurality of ridges hold the vaginal insert device securely in place in the vagina (Chambers in at least fig. 1-2, 4, [0005], [0016-0017] for example discloses wherein the rim and the plurality of ridges hold the vaginal insert device securely in place in the vagina. See Chambers at least [0005] “The wall comprises an upper rim portion at the top end of the receptacle … to maintain the cup in a preselected position in the vagina”; [007] “includes one or more receptacle ridges in the main portion of the outer wall surface”. Also Ulmsten at least col. 2 lines 2-10 discloses wherein the rim 14 and the plurality of ridges 12 (Ulmsten at least col. 2 lines 2-10 “at least one peripheral ring”) hold the vaginal insert device securely in place in the vagina. See Ulmsten at least col. 2 lines 2-10 “a vaginal insert for, among other applications, relieving urinary incontinence. The insert … body 
As per dependent Claim 26, the combination of Chambers and Ulmsten as a whole further discloses vaginal insert device wherein the plurality of ridges hold the vaginal insert device securely in place and impose pressure on at least one vaginal organ (Chambers in at least fig. 1-2, 4, [0005], [0016-0017] for example discloses wherein the plurality of ridges hold the vaginal insert device securely in place and impose pressure on at least one vaginal organ/tissue due to its snug placement within vagina. Also Ulmsten at least col. 2 lines 2-10 discloses the plurality of ridges 16 (Ulmsten at least col. 2 lines 2-10 “at least one peripheral ring”)  hold the vaginal insert device securely in place and impose pressure on at least one vaginal organ. See Ulmsten at least col. 2 lines 2-10 “a vaginal insert for, among other applications, relieving urinary incontinence. The insert … body has at least one peripheral ring extending from the exterior surface of the body which displaces the vaginal wall, the tissue between the vaginal wall and the urethra to apply support to the vaginal walls and to the urethra assisting in preventing, for example, symptoms of urinary leakage and prolapse”).
As per dependent Claim 27, the combination of Chambers and Ulmsten as a whole further discloses vaginal insert device wherein the plurality of ridges are distributed along an entire length of the cone shaped body (Chambers in at least fig. 1-2, [0007],[0018] [0026] for example discloses wherein the plurality of ridges 44 are distributed along an entire length of the cone shaped body. See at least Chambers [0007] “one or more receptacle ridges in the main portion of the outer wall surface”; Chambers [0018]” the cup 20 additionally includes one or more receptacle ridges 44 in the outer surface 28 of the main portion 36”).

As per dependent Claim 28, the combination of Chambers and Ulmsten as a whole further discloses vaginal insert device wherein the plurality of ridges are uniformly spaced apart from the upper open end of the cone shaped body to a lower end of the cone shaped body (Chambers in at least fig. 1-2, [0007],[0018] [0026] for example discloses wherein the plurality of ridges 44 are uniformly spaced apart from the upper open end of the cone shaped body 22 to a lower end 32 of the cone shaped body. See at least Chambers [0007] “one or more receptacle ridges in the main portion of the outer wall surface”; Chambers [0018]” the cup 20 additionally includes one or more receptacle ridges 44 in the outer surface 28 of the main portion 36”).
As per dependent Claim 29, the combination of Chambers and Ulmsten as a whole further discloses vaginal insert device wherein the plurality of ridges are circular rings, protrusions, or knobs (Chambers in at least fig. 1-2 for example discloses wherein the plurality of ridges  44 are circular rings, protrusions, or knobs).
As per dependent Claim 30, the combination of Chambers and Ulmsten as a whole further discloses vaginal insert device wherein the plurality of ridges are uniformly spaced apart from the upper open end of the cone shaped body to a lower end of the cone shaped body (Chambers in at least fig. 1-2, [0007],[0018] [0026] for example discloses wherein the plurality of ridges 44 are uniformly spaced apart from the upper open end of the cone shaped body 22 to a lower end 32 of the cone shaped body. See at least Chambers [0007] “one or more receptacle ridges in the main portion of the outer wall surface”; Chambers [0018]” the cup 20 additionally includes one or more receptacle ridges 44 in the outer surface 28 of the main portion 36”).
As per dependent Claim 31, the combination of Chambers and Ulmsten as a whole further discloses vaginal insert device further comprising a removal portion configured to assist with removal or insertion of the vaginal insert device (Chambers in at least fig. 1-2, 4, [0005], [0018]  for example discloses a removal portion 40 configured to assist with removal or insertion of the vaginal insert device. See Chambers at least [0018] “The cup 20 also includes a stem 40 which is attached to the receptacle 22 at the bottom end 32, for use in insertion and removal of the cup 20”).
As per dependent Claim 32, the combination of Chambers and Ulmsten as a whole further discloses vaginal insert device wherein the removal portion and the cone shaped body are an integral, one-piece device made from elastic and non-absorbent material (Chambers in at least fig. 1-2, 4, [0005], [0018], [0021-0022]  for example discloses wherein the removal portion 40 and the cone shaped body 22 are an integral, one-piece device made from elastic and non-absorbent material. See Chambers at least [0021] “the cup 20 comprises an elastomeric 

As per dependent Claim 33, the combination of Chambers and Ulmsten as a whole further discloses vaginal insert device further comprising a stem or a string extending from a lower end of the cone shaped body (Chambers in at least fig. 1-2, 4, [0005], [0018]  for example discloses a stem or a string 40 extending from a lower end of the cone shaped body 22. See Chambers at least [0018] “The cup 20 also includes a stem 40 which is attached to the receptacle 22 at the bottom end 32”).
As per dependent Claim 34, the combination of Chambers and Ulmsten as a whole further discloses vaginal insert device wherein the stem or string assists in removal of the vaginal insert device from the vagina (Chambers in at least fig. 1-2, 4, [0005], [0018]  for example discloses wherein the stem or string 40 assists in removal of the vaginal insert device 20 from the vagina. See Chambers at least [0018] “The cup 20 also includes a stem 40 which is attached to the receptacle 22 at the bottom end 32, for use in insertion and removal of the cup 20”).
As per dependent Claim 35, the combination of Chambers and Ulmsten as a whole further discloses vaginal insert device further comprising a stem extending from a lower end of the cone shaped body, wherein the stem and the cone shaped body are an integral, one-piece device made from elastic and non-absorbent material (Chambers in at least fig. 1-2, 4, [0005], 

As per dependent Claim 36, the combination of Chambers and Ulmsten as a whole further discloses vaginal insert device further comprising one or more openings, wherein, in the expanded position, the one or more openings are configured to equalize air pressure between the inside and outside of the vagina (Chambers in at least fig. 1-4, [0020],[0024] for example discloses one or more openings 52, wherein, in the expanded position, the one or more openings 52 are configured to equalize air pressure between the inside and outside of the vagina. See Chambers at least Chambers at least [0020] “the cup 20 also includes one or more holes 52 (FIGS. 3, 4)…The holes 52 permit fluid communication between the inner wall surface 24 and the outer wall surface 28 as the cup 20 is inserted into the vagina and removed therefrom, to equalize air pressure inside the cavity 26 with atmospheric air pressure, i.e., air pressure outside the outer wall surface 28.”).
As per dependent Claim 37, the combination of Chambers and Ulmsten as a whole further discloses vaginal insert device wherein the one or more openings are in a wall of the 

As per dependent Claim 38, the combination of Chambers and Ulmsten as a whole further discloses vaginal insert device wherein the rim is an exterior rim surrounding and protruding from an exterior side of a wall of the cone shaped body (Chambers in at least fig. 1-2, 4, [0016-0017], for example discloses wherein the rim 34 is an exterior rim surrounding and protruding from an exterior side of a wall of the cone shaped body 22).

As per dependent Claim 39, the combination of Chambers and Ulmsten as a whole further discloses vaginal insert device wherein the exterior rim is an exterior circular rim (Chambers in at least fig. 1-2, 4, [0016-0017], for example discloses wherein the exterior rim 34 is an exterior circular rim).

As per dependent Claim 40, the combination of Chambers and Ulmsten as a whole further discloses vaginal insert device wherein the exterior rim has a first section and a second section, and wherein said first section protrudes from the exterior side of the wall of the cone shaped body a greater distance than the second section (Chambers in at least fig. 2,  [0016-0017], for example discloses wherein the exterior rim 34 has a first section (widest mid-portion of the rim as seen in fig. 2)  and a second section (narrower top and bottom portion as seen in fig. 2), and wherein said first section protrudes from the exterior side of the wall of the cone 
As per dependent Claim 42, the combination of Chambers and Ulmsten as a whole further discloses vaginal insert device wherein the rim is configured to (i)  support pelvic organs or (ii) impose pressure on the urethral sphincter at the bladder neck and support pelvic organs (Chambers’ device with structural features and material properties as disclosed in at least fig. 2, 4, [0016-0017], [0021-0023] when inserted and residing in the vagina would also directly support pelvic tissue and at least indirectly support pelvic organs.  Ulmsten in at least fig. 1, 5, col. 2 lines 2-10 & 50-54, col. 3 lines 20-26, col. 4 lines 1-9 for example discloses  wherein the rim 14 is configured to (i) support pelvic organs, or (iii) impose pressure on the urethral sphincter at the bladder neck and support pelvic organs. See Ulmsten at least col. 2 lines 2-10 “a vaginal insert for, among other applications, relieving urinary incontinence. The insert … body has at least one peripheral ring extending from the exterior surface of the body which displaces the vaginal wall, the tissue between the vaginal wall and the urethra to apply support to the vaginal walls and to the urethra assisting in preventing, for example, symptoms of urinary leakage and prolapse”; col. 2 lines 50-54  “Pessary 10 may also incorporate a flexible metal ring incorporated within the flexible material. The flexible metal may be, for example, spring metal that allows the pessary 10 to exert additional pressure against the vaginal walls.”; col. 3 lines 23-26 “pessary can be utilized as a method of achieving an outwardly directed force that presses the rings 12, 14 against the vaginal walls to achieve the intended effect on the urethra, i.e., to prevent incontinence, or treating various forms of prolapse”; col. 4 lines 3-9 “A greater, localized force is exerted by the rings 12, 14. The rings 12, 14 press into the vaginal wall causing the wall to assume a complementary shape and prevent the pessary from sliding axially 
As per dependent Claim 43, the combination of Chambers and Ulmsten as a whole further discloses vaginal insert device wherein the pelvic organ prolapse comprises a prolapsed bladder, a prolapsed uterus, or both a prolapsed bladder and a prolapsed uterus  (Ulmsten in at least fig. 1, 5, col. 2 lines 2-10 & 50-54, col. 3 lines 20-26, col. 4 lines 1-9 for example discloses  vaginal insert device wherein the pelvic organ prolapse comprises a prolapsed bladder, a prolapsed uterus, or both a prolapsed bladder and a prolapsed uterus  . See Ulmsten at least col. 2 lines 2-10 “a vaginal insert for, among other applications, relieving urinary incontinence. The insert … body has at least one peripheral ring extending from the exterior surface of the body which displaces the vaginal wall, the tissue between the vaginal wall and the urethra to apply support to the vaginal walls and to the urethra assisting in preventing, for example, symptoms of urinary leakage and prolapse”; col. 2 lines 50-54  “Pessary 10 may also incorporate a flexible metal ring incorporated within the flexible material. The flexible metal may be, for example, spring metal that allows the pessary 10 to exert additional pressure against the vaginal walls.”; col. 3 lines 23-26 “pessary can be utilized as a method of achieving an outwardly directed force that presses the rings 12, 14 against the vaginal walls to achieve the intended effect on the urethra, i.e., to prevent incontinence, or treating various forms of prolapse”; col. 4 lines 3-9 “A greater, localized force is exerted by the rings 12, 14. The rings 12, 14 press into the vaginal wall causing the wall to assume a complementary shape and prevent the pessary from sliding axially once placed within the vagina. The displacement of the vaginal wall by the rings 12, 14 

Response to Amendment
 According to the Amendment, filed  01/21/2021, the status of the claims is as follows:
Claims 23, 31, 35,  42, 43 are currently amended; 
Claims 24-30, 32-34, 36-40 are previously presented;
Claims 44-57 are withdrawn; and
Claim 1-22, 41 is cancelled.
The Specification/Drawings has been amended in view of the Amendment, filed 01/21/2021.  No new matter was introduced.
By the current amendment, as a result, claims 23-40 and 42-57 are now pending in this application and while claims 23-40 and 42-43 are being examined on the merits as being drawn to elected invention/species.
Response to Arguments
Information Disclosure Statement related Arguments presented on Page 10 of Applicant’s Amendment dated  01/21/2021 where Applicant remarks inter alia that: 
On page 2, the Office Action objects to the Information Disclosure Statement dated December 18, 2018 for Non-patent literature document number 4 lacking a publication date. An Information Disclosure Statements is submitted with this response citing Non-patent literature document number 4 with a publication date. Consideration of the Information Disclosure Statement is respectfully requested.



Issues Raised and Arguments to Rejections/Objections Not Based On Prior Art presented on Pages 10-11 of Applicant’s Amendment dated  01/21/2021
[A]: The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action dated  10/07/2020: [1]  The objection to Specification/Drawings is withdrawn in view of the amendment and arguments, filed 01/21/2021; [2] The objection to claims is withdrawn in view of the amendment and arguments, filed 01/21/2021; [3]  The 35 U.S.C. 112(b), rejections to claims as raised in Office Action dated  10/07/2020 paras. [9-11] are withdrawn in view of the amendment, filed 01/21/2021; [4] The 35 U.S.C. 112(d), rejections to claims as raised in Office Action dated  10/07/2020 paras. [12-14] are withdrawn in view of the amendment, filed 01/21/2021.
Issues Raised and Arguments to Rejections Based On Prior Art presented on Pages 12-14 of Applicant’s Amendment dated  01/21/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of the Amended Independent Claim 23[A] Office Action rejected claims 23-43 under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0077097 to Chambers et al. (“Chambers”) in view of U.S. Patent No. 6,503,190 to Ulmsten et al. (“Ulmsten”). The Applicant traverses the rejection. Claim 23 is patentable over Chambers in combination with Ulmsten for at least the following reasons.

[A1] First, the combination of Chambers and Ulmsten fails to disclose or render obvious “the rim...having a thickness of about 6.0 mm” as recited by claim 23. Chambers fails 

[A2] Second, the combination of Chambers and Ulmsten fails to disclose or render obvious “the rim imposes pressure on the urethral sphincter at the bladder neck,” as recited by claim 23. Chambers fails to disclose any pressure imposed anywhere, and more specifically on either the urethral sphincter or the bladder neck. Ulmsten fails to remedy the deficiencies of Chambers. Accordingly, the combination of Chambers and Ulmsten fails to disclose or render obvious “the rim imposes pressure on the urethral sphincter at the bladder neck,” as recited by claim 23.

[C] Third, a prima facie case of obviousness has not been established as Chambers is nonanalagous art with the claimed invention and thus may not be relied upon in an obviousness rejection. MPEP 2141.01(a) states that in order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. § 103, the reference must be analogous art to the claimed invention. A reference is analogous art to the claimed invention if (1) the reference is from the same field of endeavor as the claimed invention or (2) the reference is reasonably pertinent to the problem faced by the inventor. As discussed during the interview, Chambers does not meet either of prong (1) or (2). Accordingly, Chambers is nonanalagous art with the claimed invention and is not proper for an obviousness rejection.

[D] Fourth, the combination of Chambers and Ulmsten lacks motivation to combine. 

[E] Second, modifying Chambers with Ulmsten will change the principle of operation of Chambers. If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are In re Ratti, 270 F.2d 810, 813 (CCPA 1959). 

[F] Furthermore, the only reason to perform such a modification is the improper hindsight basis employed when using the claimed invention as a roadmap for the rejection. Ruiz v. A.B. Chance Co. 357 F.3d 1270, 1275 (2004) (“The “as a whole” instruction in title 35 prevents evaluation of the invention part by part. Without this important requirement, an obviousness assessment might break an invention into its component parts (A + B + C), then find a prior art reference containing A, another containing B, and another containing C, and on that basis alone declare the invention obvious. This form of hindsight reasoning, using the invention as a roadmap to find its prior art components, would discount the value of combining various existing features or principles in a new way to achieve a new result - often the very definition of invention.”). For at least these reasons, the combination of Chambers and Ulmsten lacks a motivation for combination and thus is an improper obviousness rejection.

[G]  For at least the reasons set forth above, claim 23 is patentable over the combination of Chambers and Ulmsten.


Applicant’s arguments with respect to the above claim limitation in Claim 23 have been considered but are not persuasive for the following reasons. 
With respect to Applicant’s arguments 19[A] above, the combination of Chambers and Ulmsten as a whole discloses the limitation “the rim...having a thickness of about 6.0 mm” as now explicitly, positively and specifically recited in claim 23. More specifically, Chambers discloses alternate embodiments that makes obvious a rim having a thickness of about 6.0 mm. First, Examiner notes that the instant application specification is silent as to what the definition of the term “about” is i.e. the term " about" is not defined by the specification with respect to the range or range boundaries. As recited here, the term "about"  is a relative range term.  The term " about" is also not defined by the claim with respect to the boundary i.e. unclear as to whether the 
“A person of ordinary skill in the art would understand that the vaginal insert device 40 can come in different sizes, including different sizes to accommodate adult women with differing anatomy. Furthermore, a person of ordinary skill in the art would understand that the dimensions of the various sections and portions of the device 40 can be modified from the multiple embodiments illustrated and disclosed herein. For example, referring to FIG. 8, the total height 74 of device 40, diameter 76 at the upper open end 54 of the upper portion 42, and thickness of the wall 49 of the upper portion 42 of the device 40 can be modified, while retaining or improving on the intended usefulness, effectiveness and other benefits of the device. The following non-exclusive list of dimensions, in reference to FIG. 8, are non-limiting examples of embodiments of device 40 which are believed to be suitable for most women, and which provide the intended usefulness, effectiveness and other benefits of the device. For example, … A suitable height of rim 46 is estimated to be about 15.0 mm, with a suitable height of first section 70 estimated to be about 5.0 mm and a suitable height of second section 72 estimated to be about A suitable thickness of the first section 70 is estimated to be about 6.0 mm”. (emphasis added)
Further Examiner notes that the instant application is silent as to the criticality of the specific 6.0 mm rim thickness. Consequently, Chambers’ disclosure in at least fig. 1, 4, [0017] of  rim 34 having a thickness of about 5.0 mm reads on the claimed limitation of a rim having a thickness of about 6.0 mm.  Chambers similar to the instant application disclosure essentially state that the device size and dimensions can vary and neither one says that rim thickness is critical.
See at least Chambers [0017] which states the following:
“Generally, the thickness of the wall 25 decreases from the upper rim portion 34 to the transition portion 38 and from the transition portion 38 to the main portion 36. The upper rim portion 34 of the wall 25 is rounded at its top end and forms the thickest part of the wall 25 to strengthen the top, end 30 and to maintain both cup shape and position when in place in the vagina… Although various wall thicknesses for the rim portion 34, transition portion 38 and main portion 36 will be appropriate, as one of skill in the art will appreciate, in one embodiment of the present invention, the wall thickness of the rim portion 34 is about 5 mm”. (emphasis added)
With respect to Applicant’s arguments 19[B] above, the combination of Chambers and Ulmsten as a whole discloses  the limitation “the rim imposes pressure on the urethral sphincter at the bladder neck,”  as now explicitly, positively and specifically recited in claim 23. More specifically, Ulmsten discloses  a vaginal insert device comprising: a rim adjacent an upper open end of the body, wherein, in the expanded position, the rim imposes pressure on the 
Lastly, Ulmsten also discloses wherein, in the expanded position, the rim imposes pressure on the urethral sphincter at the bladder neck and manages, improves, eliminates or prevents symptoms associated with pelvic organ prolapse, urinary incontinence, or both pelvic organ prolapse and urinary incontinence. Here, the  limitation “imposes pressure on the urethral sphincter at the bladder neck” is being interpreted as intended use/functional limitation and thus a prior art structure that is capable of the recited intended use/function would read on the claim limitation (Also see also MPEP § 2111.04). Further, the claim limitation is being interpreted as encompassing both indirect/direct interactions, associations, and results. Thus, a broad yet reasonable interpretation of  the limitation “the rim imposes pressure on the urethral sphincter at the bladder neck” would include the interpretation “the rim indirectly imposes pressure on the urethral sphincter at the bladder neck “. Ulmsten in at least fig. 1, 5, col. 2 lines 2-10 & 50-54, col. 3 lines 20-26, col. 4 lines 1-9 for example discloses wherein, in the expanded position as in fig. 5, the rim 14 at least indirectly imposes pressure on the urethral sphincter at the bladder neck and at least indirectly manages, improves, eliminates or prevents symptoms associated with pelvic organ prolapse, urinary incontinence, or both pelvic organ prolapse and urinary incontinence. Please note Ulmsten’s disclosure in at least col. 2 lines 2-10 states “a vaginal insert for, among other applications, relieving urinary incontinence. The insert … body has at least one peripheral ring extending from the exterior surface of the body which displaces the vaginal wall, the tissue between the vaginal wall and the urethra to apply support to the vaginal walls and to the urethra assisting in preventing, for example, symptoms of urinary leakage and prolapse” which suggests Ulmsten vaginal insert device at least indirectly imposes pressure on the urethral sphincter at the bladder neck region when vaginal insert  body at least one peripheral ring extending from the exterior surface of the body displaces the vaginal wall, the tissue between the vaginal wall and the urethra. See also Ulmsten at least col. 2 lines 50-54  “Pessary 10 may also incorporate a flexible metal ring incorporated within the flexible material. The flexible metal may be, for example, spring metal that allows the pessary 10 to exert additional pressure against the vaginal walls.”; col. 3 lines 23-26 “pessary can be utilized as a method of achieving an outwardly directed force that presses the rings 12, 14 against the vaginal walls to achieve the intended effect on the urethra, i.e., to prevent incontinence, or treating various forms of prolapse”; col. 4 lines 3-9 “A greater, localized force is exerted by the rings 12, 14. The rings 12, 14 press into the vaginal wall causing the wall to assume a complementary shape and prevent the pessary from sliding axially once placed within the vagina. The displacement of the vaginal wall by the rings 12, 14 displaces adjacent tissue thereby providing the effects previously mentioned and known to ones skilled in the art.”
With respect to Applicant’s arguments 19[C] above that Chambers is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Chambers relates to a vaginal insert device for vaginal fluid management and thus Chambers is analogous art in the field of applicant’s endeavor. Accordingly, Chambers is proper for use in an obviousness 
With respect to Applicant’s arguments 19[D] above that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vaginal insert device pelvic tissue-interfacing externally protruding structures as taught by Chambers, with pelvic tissue-interfacing externally protruding structures that facilitate vaginal insert device use to treat other neighboring pelvic region conditions, as taught by Ulmsten. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of utilizing the vaginal insert pessary device structural features that interface with pelvic tissue to achieve an outwardly directed force that presses  vaginal insert pessary device features that interface with pelvic tissue  against the vaginal walls to achieve the therapeutic effects on the neighboring pelvic regions such as the urethra, to prevent incontinence, or treating various forms of prolapse as evidenced in Ulmsten col. 3 lines 23-26. For the foregoing reasons, the combination Chambers and Ulmsten is proper.
With respect to Applicant’s arguments 19[E] above that modifying Chambers with Ulmsten will change the principle of operation of Chambers, Examiner notes that the test for In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case the Applicant’s appear to be arguing that the features of the secondary reference are being bodily incorporated into the structure of the primary reference. Examiner asserts that modifying the vaginal insert device pelvic tissue-interfacing externally protruding structures as taught by Chambers, with pelvic tissue-interfacing externally protruding structures would not change the principle of operation of Chambers as the pelvic tissue-interfacing externally protruding structures would facilitate vaginal insert device use to treat other neighboring pelvic region conditions without operationally effecting of Chambers vaginal insert device.
With respect to Applicant’s arguments 19[F], that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the obviousness rejection is proper as it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vaginal insert device pelvic tissue-interfacing externally protruding structures as taught by Chambers, with pelvic tissue-interfacing externally protruding structures that facilitate vaginal insert device use to treat other 
Additionally, with respect to Applicant’s arguments 19[F], the case law related remarks regarding Ruiz v. A.B. Chance Co. 357 F.3d 1270, 1275 (2004), do not provide any specific reasons as to why either the Examiner’s findings of fact or the legal conclusion of obviousness is allegedly in error based on facts specific to Ruiz or why Ruiz’s legal conclusion is pertinent in this instance based on facts specific to Ruiz.  The legal decision cited discuss various aspects of “as a whole” instruction and evaluation of the invention part by part, but Applicant’s remarks are only generalizations not tied to the facts of the case. In this instance, the claimed invention was not used as a roadmap for the obviousness rejection. The combination of Chambers and Ulmsten as a whole discloses all the limitation as now explicitly, positively and specifically recited by the Applicants. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vaginal insert device pelvic tissue-interfacing externally protruding structures as taught by Chambers, with pelvic tissue-interfacing externally protruding structures that facilitate vaginal insert device use to treat other neighboring pelvic region conditions, as taught by Ulmsten. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of utilizing the vaginal insert pessary device structural features that interface with pelvic tissue to achieve an outwardly directed force that presses  vaginal insert pessary device features that 
With respect to Applicant’s arguments 19[G], for at least the above reasons provided, the combination of Chambers and Ulmsten is proper and the rejection of claim 23 under 35 U.S.C. § 103 as unpatentable over Chambers in view of Ulmsten is maintained. Please also see detailed claim 23 interpretation, claim limitation mapping to prior art disclosed features detailed explanations above.

Issues Raised and Arguments to Rejections Based On Prior Art presented on Pages 14 of Applicant’s Amendment dated  01/21/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of Dependent Claims 24-40 and 42-43.
[A] Office Action rejected claims 23-43 under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0077097 to Chambers et al. (“Chambers”) in view of U.S. Patent No. 6,503,190 to Ulmsten et al. (“Ulmsten”). 
[B]The Applicant traverses the rejection. Claims 24-40, 42, and 43 depend from claim 23 and are patentable for at least the same reasons. Withdrawal of the rejection is requested.

Applicant’s arguments 20 [A-B] above with respect to dependent claims 24-40 and 42-43 been considered but are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims 24-40 and 42-43 define a patentable invention based on their dependency on base claims without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references. Therefore, that argument above is not persuasive either.

Conclusion
Applicant’s’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREEMONTHS from the mailing date of this action. In the event a first reply is filed withinTWO MONTHS of the mailing date of this final action and the advisory action is notmailed until after the end of the THREE-MONTH shortened statutory period, then theshortened statutory period will expire on the date the advisory action is mailed, and anyextension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date ofthe advisory action. In no event, however, will the statutory period for reply expire laterthan SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-F 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
/S.R/      Examiner, Art Unit 3791                                                                                                                                                                                                  February 3, 2021